DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on December 18, 2018. 
This office action is in response to Amendments and/or Remarks filed on October 27, 2022. In the current Amendment, Claims 1, 5, 7, 9-13, and 15-20 are amended. Claims 4 and 14 were previously cancelled. Claims 1-3, 5-13, and 15-20 are pending.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is directed to A system which is directed to a machine, one of the statutory categories.

Claim 1 recites the following limitations:
responding to the first indication by at least updating a learning model, the learning model being updated by at least incrementing a first frequency of the first object being included in a sourcing event corresponding to the first user, a second frequency of the second object being included in the sourcing event corresponding to the first user, and/or a third frequency of the first object and the second object being included simultaneously in the sourcing event corresponding to the first user; 
responding to the second indication by at least applying the learning model to determine a first probability associated with the second sourcing event comprising the second object in addition to the first object, the first probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in the sourcing event corresponding to the first user and the first frequency of the first object being included in the sourcing event corresponding to the first user; 
generating, based at least on the first probability satisfying a condition, a first recommendation to add the second object to the second sourcing event for the first user; 
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in the sourcing event; 
This/These limitation(s) fall within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. These limitations require updating a learning model by incrementing frequencies of objects being included in sourcing events corresponding to a user (corresponds to evaluation), applying the learning model to determine probabilities associated with sourcing events (corresponds to evaluation), generating recommendations to add objects to a sourcing event (corresponds to evaluation/judgement), and update the learning model by incrementing frequencies of objects being included in the sourcing event (corresponds to evaluation). Thus, Claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are:
receiving, at a recommendation engine, a first indication to create a first sourcing event for a first user of a group of users having at least one attribute in common, the first sourcing event comprising a first object and a second object;
receiving, at the recommendation engine, a second indication to create a second sourcing event  for the first user, the second sourcing event comprising the first object;
at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
generating, at a database, a first database object corresponding to the second sourcing event corresponding to the first user; and
updating, at the database, a second database object corresponding to the group of users by expanding the second database object based on the second sourcing event corresponding to the first user. 

Instructions to apply the abstract idea on generic computer components (at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further the recitation of:
receiving, at a recommendation engine, a first indication to create a first sourcing event for a first user of a group of users having at least one attribute in common, the first sourcing event comprising a first object and a second object;
receiving, at the recommendation engine, a second indication to create a second sourcing event  for the first user, the second sourcing event comprising the first object;
generating, at a database, a first database object corresponding to the second sourcing event corresponding to the first user; and
updating, at the database, a second database object corresponding to the group of users by expanding the second database object based on the second sourcing event corresponding to the first user.
amount to recitation of insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, Claim 1 is directed to an abstract idea.

Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept.
Further, the following recitation of insignificant extra-solution activity (receiving, at a recommendation engine, a first indication to create a first sourcing event for a first user of a group of users having at least one attribute in common, the first sourcing event comprising a first object and a second object;
receiving, at the recommendation engine, a second indication to create a second sourcing event  for the first user, the second sourcing event comprising the first object;) amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);". Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. 
Further, the following recitation of insignificant extra-solution activity (generating, at a database, a database object corresponding to the second sourcing event) amounts to insignificant extra-solution activity of electronic recordkeeping, see MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional. 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Weaver et aI., US 20030083925 A1. Weaver et al. in Para [0028]: “The commercial databases are typically regularly updated (certain categories may be updated monthly, quarterly or yearly while others may be done on less than an annual basis) and expanded depending upon subscriber needs or market conditions, thus ensuring time-currency of the data.” discloses that databases are typically regularly updated and expanded depending on needs or conditions, thus rendering “updating, at the database, a second database object corresponding to the group of users by expanding the second database object based on the second sourcing event corresponding to the first user” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 2,
Claim 2 is dependent on claim 1, and only includes additional limitations that further limit the mental process of a probability satisfying a condition (wherein the condition comprises that the first probability exceeds a second probability of the second sourcing event including a third object in addition to the first object). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 3,
Claim 3 is dependent on claim 1, and only includes additional limitations that further limit the mental process of a probability satisfying a condition (wherein the condition comprises that the first probability exceeds a threshold value). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 5,
Claim 5 is dependent on claim 1, and only includes additional mental process limitations (receiving, at the recommendation engine, a fourth indication to update create the second sourcing event to include add the second object to the second sourcing event; responding to the fourth indication by at least applying the learning model to determine a second probability of a third object being included in the sourcing event that includes the first object and the second object, the second probability being determined based at least on the first frequency of the first object being included in the sourcing event, the second frequency of the second object being included in the sourcing event, a fourth frequency of the first object and the third object being simultaneously included in the sourcing event, and a fifth frequency of the second object and the third object being simultaneously included in the sourcing event; and in response to the second probability satisfying the condition, generating a second recommendation to add, to the second sourcing event, the third object). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 6,
Claim 6 is dependent on claim 1 and only includes additional elements (wherein the learning model comprises a first table configured to store the first frequency and the second frequency, and wherein the learning model further comprises a second table configured to store the third frequency) which amounts to insignificant extra-solution activity of electronic recordkeeping. See MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 7,
Claim 7 is dependent on claim 6 and only includes additional elements (in response to a determination that the learning model does not include the first object and/or the second object, expanding the first table and/or the second table to include the first object and/ or the second object) which amounts to insignificant extra-solution activity of electronic recordkeeping. See MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 8,
Claim 8 is dependent on claim 6 and only includes additional elements (wherein the first table and/or the second table are stored in a database, and wherein the recommendation engine queries the database in order to update and/or apply the learning model) which amounts to insignificant extra-solution activity of electronic recordkeeping. See MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 9,
Claim 9 is dependent on claim 1, and only includes additional mental process limitations (wherein the first recommendation is generated using the first frequency, the second frequency, and/or the third frequency based at least on the second indication to create the second sourcing event being received from the first user). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 10,
Claim 10 is dependent on claim 1, and only includes additional mental process limitations (wherein the at least one attribute comprises an entity associated with each user of the group of users). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 11,
Claim 11 is directed to A computer-implemented method… which is directed to a process, one of the statutory categories. Claim 11 recites: A computer-implemented method, comprising which executes a process similar to the processes executed by the system of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 11 remains subject matter ineligible and is rejected with the same rationale applied against claim 1. 

Regarding Claim 12,
Claim 12 recites limitations similar to the limitations recited in claim 2, therefore is rejected with the same rationale applied to claims 2.

Regarding Claim 13,
Claim 13 recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied to claims 3.

Regarding Claim 15,
Claim 15 recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied to claims 5.

Regarding Claim 16,
Claim 16 recites limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied to claims 6.

Regarding Claim 17,
Claim 17 recites limitations similar to the limitations recited in claim 7, therefore is rejected with the same rationale applied to claims 7.

Regarding Claim 18,
Claim 18 recites limitations similar to the limitations recited in claim 8, therefore is rejected with the same rationale applied to claims 8.

Regarding Claim 19,
Claim 19 recites limitations similar to the limitations recited in claim 9, therefore is rejected with the same rationale applied to claims 9.

Regarding Claim 20,
Claim 20 is directed to A non transitory computer-readable medium… which is directed to an article of manufacture, one of the statutory categories. Claim 20 recites: A non-transitory computer readable medium… which executes a process similar to the processes executed by the system of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 20 remains subject matter ineligible and is rejected with the same rationale applied against claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2016/0048902 A1) in view of Deshpande et al. (“Item-Based Top-N Recommendation Algorithms”) further in view of Shani et al. (“An MDP-Based Recommender System”), further in view of Adelman et al. (US 20090210320 A1). 

Regarding Claim 1, 
Ward teaches:
A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, results in operations comprising: (Para [0018]: “In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. A component such as a processor or a memory described as being configured to perform a task includes both a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.” teaches a system comprising a processor and memory)

receiving, at a recommendation engine, a first indication to create a first sourcing event for a first user of a group of users having at least one attribute in common, the first sourcing event comprising a first object and a second object; (Para [0020]: “Recommending content items is disclosed. In some embodiments, determining an item to recommend includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item as determined based at least in part on a number of other instances in which both the first item and the second item have been of interest and a first decayed popularity of the first item.” teaches receiving an indication that a first item is of interest (sourcing event) that includes the item of interest (first object) and the second item to recommend (second object); Para [0036]: “In the given example, each content item pair 502 is associated with a pair count 504 and a similarity score 506. In some embodiments, the content item pairs stored in data structure 500 correspond to the aggregate of all content item pairs for all users with the pair counts corresponding to the number of users that selected each associated pair. In some embodiments, a column is included in data structure 500 only for those pairs that have occurred at least once within an applicable period, i.e., only those pairs that have a pair count greater than zero. In some embodiments, a separate pair count is maintained for each of one or more groups of users, e.g., by region, user demographic data, etc.” teaches that recommendations can be generated for multiple users and that content pairs for recommendations are kept for groups of users by region and user demographic data (one attribute the group of users share in common))

responding to the first indication by at least updating a learning model, the learning model being updated by at least incrementing a first frequency of the first object being included in a sourcing event corresponding to the first user, a second frequency of the second object being included in the sourcing event corresponding to the first user, and/or a third frequency of the first object and the second object being included simultaneously in the sourcing event corresponding to the first user; (Para [0031]: “For example, suppose a user sequentially purchases content items Ci, C2 , and C3 . In some embodiments, at the time item C3 is purchased, the purchase history of the user over a sliding window (e.g., the last thirty days) is checked. If the user's purchase history shows that the user purchased content items C1 and C2 during the current sliding window, then content item pairs (C3 , C1) and (C3 , C2 ) are determined to have occurred when the user purchased content item C3 and associated pair counts are incremented. If these content item pairs have not already been generated with respect to the purchases of another user, they are initialized and incremented to reflect the first occurrence of the pair.” teaches incrementing the count (frequency) of pairs of objects being recommended (first object and second object being included simultaneously in a sourcing event); Para [0024]: “In some embodiments, the popularity of a content item is based at least in part on a count associated with the item. For example, each time a content item is selected, a count associated with the item is incremented by a predetermined amount (e.g., by one).” teaches that the system also increments the count (frequency) of an individual item when the item is selected (object is included in a sourcing event))

receiving, at the recommendation engine, a second indication to create a second sourcing event for the first user, the second sourcing event comprising the first object; (Para [0038]: “In various embodiments, process 700 is used to generate recommendations for a user who has purchased, accessed, used, selected, expressed interest in, etc., a particular content item… At 710, recommendations of similar content items are generated and/or updated based upon the similarities computed between the content item purchased at 702 and other content items. In some embodiments, 710 includes consulting a predetermined set of recommended items for the item purchased at 702. In some embodiments, 710 includes determining dynamically, at or near the time the content item purchased at 702 is purchased, a set of similar items to recommend. In some embodiments, a predetermined number of the most similar content items (e.g., those with the highest computed similarities) are recommended.” teaches receiving an indication to create a recommendation based on an item that is purchased or about to be purchased, an item of interest (sourcing event))
generating, at a database, a first database object corresponding to the second sourcing event corresponding to the first user; and (Para [0021]: “FIG. 1 illustrates an embodiment of a network environment in which a client requests content from a web server. In the given example, client 102 communicates with web server 104 via a network 106. Network 106 may be any internal or external network, such as a LAN, WAN, the interne, etc. Backend server 108 provides additional services and data to web server 104 and employs a database 110 to store data.”; Fig. 3 and Para [0028]: “FIG. 3 illustrates an embodiment of a data structure that may be used to store the decayed popularities of one or more content items. In some embodiments, data structure 300 is a part of database 110 of FIG. 1” teaches storing the content items within a database, therefore another indication for another recommendation would be created as a database object)

Ward does not appear to explicitly teach: 
responding to the second indication by at least applying the learning model to determine a first probability associated with the second sourcing event comprising the second object in addition to the first object, the first probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in the sourcing event corresponding to the first user and the first frequency of the first object being included in the sourcing event corresponding to the first user; 
generating, based at least on the first probability satisfying a condition, a first recommendation to add the second object to the second sourcing event for the first user;
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in the sourcing event;
updating, at the database, a second database object corresponding to the group of users by expanding the second database object based on the second sourcing event corresponding to the first user.

However, Deshpande teaches: 
responding to the second indication by at least applying the learning model to determine a first probability associated with the second sourcing event comprising the second object in addition to the first object, the first probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in the sourcing event corresponding to the first user and the first frequency of the first object being included in the sourcing event corresponding to the first user; (Page 152: “An alternate way of computing the similarity between each pair of items i and j is to use a measure that is based on the conditional probability of purchasing one of the items given that the other has already been purchased. In particular, the conditional probability of purchasing j given that i has already been purchased P( j|i) is nothing more than the number of customers that purchase both items i and j divided by the total number of customers that purchased i, that is, 

    PNG
    media_image1.png
    67
    218
    media_image1.png
    Greyscale

where Freq(X ) is the number of customers that have purchased the items in the set X .” teaches applying a using conditional probability-based similarity to generate a probability a recommendation including both item i (first object) and item j (second object), the probability corresponds to the ratio of item i and j being included simultaneously, and the frequency of item i ) 

generating, based at least on the first probability satisfying a condition, a first recommendation to add the second object to the second sourcing event for the first user; (Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N). The active user’s information in vector U is encoded by setting Ui = 1 if the user has purchased the ith item and zero otherwise. The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended. The weight of these nonzero entries represent a measure of the recommendation strength and the various recommendations can be ordered in non-increasing recommendation strength weight… Finally, in the third step, the algorithm sets to zero all the entries of x that have a value smaller than the N largest values of x (loop at line 3).” teaches that the conditional probability-based similarity is used to generate top-N recommendations (add items to a sourcing event), if the recommendation’s weight (which is generated based on the conditional probability) is smaller than the top N largest values, it is reset to 0, therefore the recommendation weight (conditional probability) must be one of the threshold top-N values (probability satisfies a condition))

Ward and Deshpande are analogous art because they are directed to product recommendation algorithms. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande’s item-based top-N recommendation algorithm, including the conditional probability-based similarity into Ward’s system for recommending content items with a motivation to “produce higher quality recommendations than the user-based scheme on both real and synthetic datasets” (Deshpande Page 145-146). 

The combination of Ward and Deshpande does not appear to explicitly teach: 
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in the sourcing event;
updating, at the database, a second database object corresponding to the group of users by expanding the second database object based on the second sourcing event corresponding to the first user.

However, Shani teaches: 
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in the sourcing event; (Page 1285: “A simpler approach is to perform off-line updates at fixed time intervals. The site need only keep track of the recommendations and the user selections and, say, once a week use those statistics to build a new model and replace it with the old one. This is the approach we used.” teaches periodically updating the recommender system by retraining the model)
Ward, Deshpande, and Shani are analogous art because they are directed to generating recommendations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shani’s recommender model update to update the model, including the frequencies of items in each category, of Ward/Deshpande with a motivation to be able to accurately model with frequent changes, such as addition and removal of items (Shani Page 1286).

The combination of Ward, Deshpande, and Shani does not appear to explicitly teach:
updating, at the database, a second database object corresponding to the group of users by expanding the second database object based on the second sourcing event corresponding to the first user.

However, Adelman teaches: 
updating, at the database, a second database object corresponding to the group of users by expanding the second database object based on the second sourcing event corresponding to the first user. (Para [0038]: “Therefore, it is desirable to continuously update the database to include database items for new inventory and expand to include as many brands as possible. The database is stored in memory 143 associated with the centralized server 140.” teaches updating the database by expanding the database to account for new recommendations)

Ward, Deshpande, Shani, and Adelman are analogous art because they are directed to generating recommendations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Adelman’s expanding database with the database of Ward/Deshpande/Shani with a motivation to be able to store a larger volume of items on the database and therefore provide more accurate recommendations (Adelman Para [0038]).

Regarding Claim 2, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 1 
Deshpande further teaches:
wherein the condition comprises that the first probability exceeds a second probability of the second sourcing event including a third object in addition to the first object. (Page 152: “An alternate way of computing the similarity between each pair of items i and j is to use a measure that is based on the conditional probability of purchasing one of the items given that the other has already been purchased. In particular, the conditional probability of purchasing j given that i has already been purchased P( j|i) is nothing more than the number of customers that purchase both items i and j divided by the total number of customers that purchased i… teaches using a conditional probability to determine if an item should be included in the recommendation; Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N). The active user’s information in vector U is encoded by setting Ui = 1 if the user has purchased the ith item and zero otherwise. The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended. The weight of these nonzero entries represent a measure of the recommendation strength and the various recommendations can be ordered in non-increasing recommendation strength weight… Finally, in the third step, the algorithm sets to zero all the entries of x that have a value smaller than the N largest values of x (loop at line 3).” teaches that only the top-N items are recommended based on the top-N recommendation weights (which is derived from the conditional probabilities), therefore if an item is ranked higher as a top-N item based on its recommendation weight, then that item exceeds a second recommendation weight which was not included as a top-N item, therefore the conditional probability of the first item included as a top-N item would exceed that of the second item not included as a top-N item)

The combination of claim 1 has already incorporated the conditional probability based similarity algorithm for generating top-N recommendations, therefore already incorporating the details of the probabilities required by claim 2. 

Regarding Claim 3, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 1
Deshpande further teaches:
wherein the condition comprises that the first probability exceeds a threshold value. (Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N). The active user’s information in vector U is encoded by setting Ui = 1 if the user has purchased the ith item and zero otherwise. The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended. The weight of these nonzero entries represent a measure of the recommendation strength and the various recommendations can be ordered in non-increasing recommendation strength weight… Finally, in the third step, the algorithm sets to zero all the entries of x that have a value smaller than the N largest values of x (loop at line 3).” teaches that only the N largest recommendation weights that correspond to the top-N items can be used for recommendation, therefore the N’th item is used as a threshold for recommendation. Because the conditional probability is used to determine the recommendation weights, the conditional probability derived recommendation weight must exceeds this N’th item threshold weight in order to be included in the top-N items)

The combination of claim 1 has already incorporated the conditional probability based similarity algorithm for generating top-N recommendations, therefore already incorporating the details of the threshold required by claim 3.


Regarding Claim 5, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 1
Deshpande further teaches:
receiving, at the recommendation engine, a fourth indication to create [a] second sourcing event to add the second object to [a] second sourcing event; (Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N)… The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended.” teaches applying the model to update the consumer purchase (sourcing event) with multiple items (therefore including a second object) that have been purchased by the user)

responding to the fourth indication by at least applying the learning model to determine a second probability of a third object being included in [a] sourcing event that includes the first object and the second object, the second probability being determined based at least on the first frequency of the first object being included in [a] sourcing event, the second frequency of the second object being included in [a] sourcing event, a fourth frequency of the first object and the third object being simultaneously included in [a] sourcing event, and a fifth frequency of the second object and the third object being simultaneously included in [a] sourcing event; and (Page 154 – 155: “To solve this problem, we developed item-based top-N recommendation schemes that use all combinations of items (i.e., itemsets) up to a particular size l when determining the set of items to be recommended to a user. In this approach, during the model building phase, instead of only determining the k most similar items for each individual item, we do so for all possible itemsets up to a particular size l. During the model application time, we compute the top-N recommendations by combining these sets of k item-neighborhoods not just for individual items, but for all itemsets up to size l that are present in the
active user’s basket.” teaches applying an item-based top-N recommendation scheme that uses a combination of items, not just a pair of items; Page 155: “For a particular value of r, Mr is constructed by generating all possible combinations of r items {q1, q2, ... , qr } (loop at line 1), computing the similarity between these sets and all the other m items in the dataset (loop at line 2), and among them retaining only the k largest similarities in the corresponding columns of Mr” teaches that the recommendations are generated by calculating similarities between the itemsets; Page 155: “In the case of the conditional probability-based approach, the similarity is computed using an approach similar to Eq. (3) as follows:”

    PNG
    media_image2.png
    103
    720
    media_image2.png
    Greyscale
teaches calculating the conditional probability (probability factor) for multiple items being included in the recommendations, the conditional probability is calculated based on the frequencies of multiple items associated with the target itemset)

in response to the second probability satisfying the condition, generating a second recommendation to add, to the second sourcing event, the third object. (Page 153: “The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended.” teaches generating N recommendations to add the additional object, if the item is in the top-N items, the conditional probability satisfies the top-N probabilities (condition); Page 150: “The properties of the model M and consequently the effectiveness of the overall recommendation algorithm depend on the method used to compute the similarity between the various items (line 1 in Algorithm 4.1). In general, the similarity between two items i and j should be high if there are lot of customers that have purchased both of them, and it should be low if there are few such customers.” and Page 152: “An alternate way of computing the similarity between each pair of items i and j is to use a measure that is based on the conditional probability of purchasing one of the items given that the other has already been purchased.” teaches that the highest conditional probabilities between items are used to generate the top-N recommendations

The combination of claim 1 has already incorporated the conditional probability based similarity algorithm for generating top-N recommendations, therefore already incorporating the details of the recommendations required by claim 5.

Regarding Claim 6, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 1
Ward further teaches:
wherein the learning model comprises a first table configured to store the first frequency and the second frequency, and wherein the learning model further comprises a second table configured to store the third frequency. (Fig. 5 and Para [0036]: “FIG. 5 illustrates an embodiment of a data structure
used to store pair counts and similarity scores of one or more content item pairs. In some embodiments, data structure 500 is part of database 110 of FIG. 1.” teaches that the pair counts (frequency) are stored in a data structure (table) as part of a database; Para [0024]: “In some embodiments, the popularity of a content item is based at least in part on a count associated with the item. For example, each time a content item is selected, a count associated with the item is incremented by a predetermined amount (e.g., by one).” suggests that the system also stores the counts (frequencies) of each individual item in the database)

    PNG
    media_image3.png
    394
    676
    media_image3.png
    Greyscale

Regarding Claim 7, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 6
Ward further teaches:
in response to a determination that the learning model does not include the first object and/or the second object, expanding the first table and/or the second table to include the first object and/ or the second object. (Para [0031]: “For example, suppose a user sequentially purchases content items Ci, C2 , and C3… If these content item pairs have not already been generated with respect to the purchases of another user, they are initialized and incremented to reflect the first occurrence of the pair. In this example, content item pair (C2 , C1) would have been incremented when the user purchased content item C2 and would have been initialized if the content item pair did not already exist due to the purchases of one or more other users.” teaches initializing and incrementing the pair of objects if the pair of objects was not previously included; Fig. 5 teaches that the pair counts are stored in a table, therefore initializing the pair of objects would include expanding the table to include the object pair)

Regarding Claim 8, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 6
Ward further teaches:
wherein the first table and/or the second table are stored in the database, and wherein the recommendation engine queries the database in order to update and/or apply the learning model. (Fig. 5 and Para [0036]: “FIG. 5 illustrates an embodiment of a data structure
used to store pair counts and similarity scores of one or more content item pairs. In some embodiments, data structure 500 is part of database 110 of FIG. 1.” teaches that the pair counts (frequency) are stored in a data structure (table) as part of a database; Para [0039]: “FIG. 8 illustrates an embodiment of a process for generating and storing a recommendation list for a content item. In some embodiments, process 800 is used to preprocess a content item to generate an associated recommendation list for the content item. Process 800 begins at 802 at which a respective similarity score for each content item pair that includes the content item is retrieved and/or determined. In some embodiment, one or more similarity scores are retrieved from a data structure such as data structure 500 of FIG. 5, which may, for example, be a part of a database such as database 110 of FIG. 1. In some embodiments, one or more of the similarity scores are computed at 802 based upon the most recent stored values of associated pair counts and decayed popularities.” teaches that the item pair counts are stored in a database and that the system retrieves (queries) the database to obtain the information necessary to generate a recommendation)

Regarding Claim 9, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 1
Ward further teaches:
wherein the first recommendation is generated using the first frequency, the second frequency, and/or the third frequency based at least on the second indication to create the second sourcing event being received from the first user. (Para [0035]: “In some embodiments, when a given content item is selected by a user, the similarities of the given content item to other content items with which it forms content item pairs are determined, and the one or more content items that result in high similarities with the given content item are recommended to the user.” and Para [0023]: “FIG. 2 illustrates an embodiment of a process for recommending content items. In the example shown, at 202 an indication that a content item has been selected by a user is received. Such an indication may be received, for example, when a user expresses interest in the content item, for example, by purchasing the content item, by perusing the content item on one or more related web sites, by navigating through web pages associated with the content item, by downloading and/or uploading the content item, etc. At 204, one or more additional content items to recommend to the user are identified based at least in part on the similarity of the one or more additional items to the item selected at 202.” teaches that the indication to purchase or browse the item (sourcing event) is created by the user; Para [0031]: “In this example, content item pair (C2 , C1) would have been incremented when the user purchased content item C2 and would have been initialized if the content item pair did not already exist due to the purchases of one or more other users. A pair count that corresponds to a particular content item pair is incremented each time a single user purchases the content items comprising the pair within a predetermined sliding window.” teaches that the item pair counts (frequencies) that are used to generate product recommendation are associated with a user)

Regarding Claim 10, 
The combination of Ward, Deshpande, Shani, and Adelman teaches The system of claim 1
Ward further teaches:
wherein the at least one attribute comprises an entity associated with each user of the group of users (Para [0036]: “In some embodiments, a separate pair count is maintained for each of one or more groups of users, e.g., by region, user demographic data, etc.” teaches that the region or user demographic data is an entity associated with each user in a group of users)

Regarding Claim 11,
This claim recites A computer-implemented method, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 12,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.
Regarding Claim 13,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to the system of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 15,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 5, and has limitations that are similar to the system of claim 5, thus is rejected with the same rationale applied against claim 5.
Regarding Claim 16,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to the system of claim 6, thus is rejected with the same rationale applied against claim 6.
Regarding Claim 17,
This claim recites The method of claim 16, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.
Regarding Claim 18,
This claim recites The method of claim 16, which performs a plurality of operations as recited by the system of claim 8, and has limitations that are similar to the system of claim 8, thus is rejected with the same rationale applied against claim 8.
Regarding Claim 19,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 10, and has limitations that are similar to the system of claim 10, thus is rejected with the same rationale applied against claim 10.
Regarding Claim 20,
This claim recites A non-transitory computer-readable medium storing instructions, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.

Response to Arguments

Regarding 35 U.S.C. 101: 
Applicant’s argument: 
“The updating of a learning model, the applying of the learning model, and the generating of data objects at a database exceed the capabilities of the human mind at least because the human mind is not equipped to perform such tasks.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. Updating a learning model by incrementing frequencies of objects being included in sourcing events corresponding to a user (which corresponds to evaluation) and applying the learning model to determine probabilities associated with sourcing events (also corresponds to evaluation), under broadest reasonable interpretation, are mental processes that can be accomplished with assistance of pen and paper. 
Further, the following limitation: 
generating, at a database, a first database object corresponding to the second sourcing event corresponding to the first user; and
is analyzed as an additional element that is recitation of insignificant extra-solution activity; this limitation is not analyzed as a mental process. Please see pages 3-7 of this office action for a detailed analysis of claim 1. 

Applicant’s argument: 
“Consistent with the Office’s Revised Guidance, this integration is evidenced by additional elements in amended claims 1, 11, and 20 that improves upon computer technology by increasing the accuracy and computational efficiency associated with creating data objects corresponding to sourcing events at a database. The creation of inconsistent sourcing events may generate invalid data objects at the database, thereby consuming storage space at the database until computational resources are consumed to identify and remove the invalid data objects.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. The limitations of claim 1 do not result in a technological improvement or an improved model. There are no additional elements in claim 1 that integrate the abstract idea into a practical application. The additional elements of claim 1 only recite generic computer components as well as recitation of insignificant extra-solution activity that has been proven to be well understood, routine, and conventional. Please see pages 3-7 of this office action for a detailed analysis of claim 1.


Regarding 35 U.S.C. 103: 
Applicant’s argument: 
“In particular, at least the cited portions of Ward, Deshpande, and Shani have not been shown to teach or suggest "receiving, at a recommendation engine, a first indication to create a first sourcing event for a first user of a group of users having at least one attribute in common, the first sourcing event comprising a first object and a second object," as recited in amended claims 1, 11, and 20, because at least the cited portions of Ward, Deshpande, and Shani are silent as to "a group of users having at least one attribute in common," as recited in amended claims 1, 11, and 20. Consequently, Ward, Deshpande, and Shani have not been shown to teach or suggest each and every feature of amended claims 1, 11, and 20. The remaining claims depend, either directly or indirectly, from claims 1 or 11, and are therefore also allowable for the same reasons described above.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. Ward teaches the following limitation: 
 
receiving, at a recommendation engine, a first indication to create a first sourcing event for a first user of a group of users having at least one attribute in common, the first sourcing event comprising a first object and a second object; (Para [0020]: “Recommending content items is disclosed. In some embodiments, determining an item to recommend includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item as determined based at least in part on a number of other instances in which both the first item and the second item have been of interest and a first decayed popularity of the first item.” teaches receiving an indication that a first item is of interest (sourcing event) that includes the item of interest (first object) and the second item to recommend (second object); Para [0036]: “In the given example, each content item pair 502 is associated with a pair count 504 and a similarity score 506. In some embodiments, the content item pairs stored in data structure 500 correspond to the aggregate of all content item pairs for all users with the pair counts corresponding to the number of users that selected each associated pair. In some embodiments, a column is included in data structure 500 only for those pairs that have occurred at least once within an applicable period, i.e., only those pairs that have a pair count greater than zero. In some embodiments, a separate pair count is maintained for each of one or more groups of users, e.g., by region, user demographic data, etc.” teaches that recommendations can be generated for multiple users and that content pairs for recommendations are kept for groups of users by region and user demographic data (one attribute the group of users share in common))

Therefore, the combination of Ward, Deshpande, Shani, and Adelman teach the limitations of claims 1, 11, and 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125